DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Word Slot Recognition from First and Second Word Slot Recognition Results.
The abstract of the disclosure is objected to because it is not in a narrative form.  Generally, language of an abstract should avoid the form of legal phraseology of patent claims.  See MPEP § 608.01(b) I. C.  Here, Applicants’ abstract is in the form of patent claim phraseology, and is not in a narrative form.   Correction is required.  
The disclosure is objected to because of the following informalities:
In ¶[0010], “has the characteristics of instant” does not appear to be idiomatic.
In ¶[0038], “Referring to FIG. 3, which shows . . . .” is not a complete grammatical sentence, but could be “FIG. 3 shows . . . .”
In ¶[0039], “has the characteristics of instant” does not appear to be idiomatic.
In ¶[0044], “the second level” does not appear idiomatic.
In ¶[0049], “Step 405, using . . . .” is not a complete grammatical sentence, but could be “Step 405 uses . . . .”
In ¶[0052], “mention ,” should be “mention,”.
In ¶[0064], “has the characteristics of instant” does not appear to be idiomatic.
In ¶[0080], “As shown in FIG. 6, which is . . . .” is not a complete grammatical sentence, but could be “FIG. 6 is . . . .”
In ¶[0083], “parking” should be deleted, as this appears to relate to some other application that was inadvertently copied into a generic embodiment of a computer in Figure 6.  
In ¶[0084], “at least one function required application program” appears that it should be “at least one function required by the application program”. 
In ¶[0084], “parking” should be deleted, as this appears to relate to some other application that was inadvertently copied into a generic embodiment of a computer in Figure 6.
In ¶[0086], “parking” should be deleted, as this appears to relate to some other application that was inadvertently copied into a generic embodiment of a computer in Figure 6. 
In ¶[0089], “the computer has” should be “the computer having”.
In ¶[0092], “has the characteristics of instant” does not appear to be idiomatic.    
Appropriate correction is required.

Claim Objections
Claims 1 to 18 are objected to because of the following informalities:  
Independent claims 1, 7, and 13 set forth a limitation of “a corresponding relationship between the sentence and the word slot recognition result”, but “the word slot recognition result” is somewhat indefinite.  Here, these independent claims include prior limitations of “a first word slot recognition result” and “a second word slot recognition result”, so it is unclear if “the word slot recognition result” is referring to “a first word slot recognition result” or “a second word slot recognition result”.  Presumably, “the word slot recognition result” should be “the second word slot recognition result”.
Claims 6, 12, and 18 set forth a limitation of “synchronizing an entity update request instantly”, but a scope of ‘synchronizing’ is not entirely clear in this context.  The Specification, ¶[0044] - ¶[0045] and ¶[0077], does use the term ‘synchronizing’, but it is not clear if this is idiomatic.  Generally, ‘synchronizing’ may refer to rendering two temporal events to occur at the same time, but here it is only being used in the sense of ‘updating’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 2, 7 to 8, and 13 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (U.S. Patent Publication 2019/0304456) in view of Cox, Jr. (U.S. Patent No. 5,685,000).
Concerning independent claims 1, 7, and 13, Hamasaki discloses a method, apparatus, and storage medium for spoken language understanding, comprising:
“receiving a target sentence” – local terminal 2 functions as a spoken language understanding apparatus and accepts a speech input from a user (“a target sentence”) (¶[0024]: Figure 1); local terminal 2 receives speech input from a user using microphone part 25 (¶[0059]: Figure 4: Step S1); implicitly, speech input can be in the form of sentences;
“determining a first word slot recognition result of the target sentence based on the target sentence and a preset entity set” – a first apparatus executes a first slot filling process for a slot that corresponds to a first application based on a result of first speech recognition executed by a first apparatus for a first speech signal (Abstract); a local terminal 2 includes functions of a slot filling part 7 (¶[0039]: Figure 2); local speech recognition part 4 in local terminal 2 executes a speech recognition process based on a local speech recognition language model 5 (¶[0041]: Figure 2); a data size of a cloud speech recognition language model 17 is larger than the data size of the local speech recognition language model 5 (¶[0043]: Figure 3); a number of recognizable vocabularies of the speech recognition process executed by the local speech recognizing part 4 is therefore smaller than that of the cloud speech recognition part 16 (¶[0044]; Figure 3); a slot corresponding to a local application 14 is referred to as a local slot 6; slot filling part 7 executes slot filling for local slot 6 based on the result of the speech recognition executed by local speech recognizing part 4 (¶[0049]: Figure 3); broadly, a vocabulary of local speech recognition language model 5 can be construed as “a preset entity set”; that is, a vocabulary represents a set of entities that can be recognized by local speech recognizing part 4;
“determining a second word slot recognition result of the target sentence based on the target sentence and a pre-trained word slot recognition model, the word slot recognition model being used to represent a corresponding relationship between the sentence and the word slot recognition result” – a first apparatus executes a second slot filling process for a slot that corresponds to a second application based on a result of first speech recognition executed by a first apparatus for a first speech signal (Abstract); a local terminal 2 includes functions of a slot filling part 8 (¶[0039]: Figure 2); cloud speech recognizing part 16 in cloud apparatus 3 executes a speech recognition process based on a cloud speech recognition language model 17 (“a pre-trained word slot recognition model”) (¶[0042]: Figure 2); a data size of a cloud speech recognition language model 17 is larger than the data size of the local speech recognition language model 5 (¶[0043]: Figure 3); a number of recognizable vocabularies of the cloud speech recognizing part 16 is greater than that of the local speech recognizing part 4 (¶[0044]: Figure 3); slot filling part 8 executes slot filling for cloud slot 9 based on the result of the speech recognition executed by local speech recognizing part 4; cloud apparatus 3 includes one slot filling part 18 that executes a slot filling process for cloud slot 8 of local terminal 2 (¶[0049] - ¶[0050]: Figure 3); broadly, cloud speech recognition language model 17 is “a pre-trained word slot recognition model”; that is, cloud speech recognition model 17 is a language model for filling slots of speech recognition results;
“determining a target word slot recognition result, based on the first word slot recognition result and the second word slot recognition result” – a determination is executed as to whether a result of a second slot filling process executed for a second slot based on second speech recognition executed for the speech signal by a second apparatus coupled to the first apparatus by a network is employed based on a result of the first slot filling process, and executing the first application or the second application based on a result of the determination (Abstract); determining part 10 executes presumption for the intent of the user based on the result of the slot filling process executed for local slot 6 and cloud slot 9, and executes determination (mediation) as to which one of the results of the slot filling processes is used to satisfy the intent of the user; determining part 10 transmits information relating to the presumed intent of the user and slot data of the local slot 6 or the cloud slot 9 to dialogue control part 11 and executing part 12 (¶[0051]: Figure 3); in a case where local terminal 2 determines that the key slot of the cloud slot is filled, the local terminal 2 employs the result of the cloud slot filling process received from cloud apparatus 3; on the other hand, in the case where the local terminal 2 determines that the key slot of the cloud slot processed by local terminal 2 is not filled, local terminal 2 checks whether or not the key slot of the local slot 6 processed by the local terminal 2 is filled; in that case the local terminal 2 employs the result of the local slot filling process processed by local terminal 2 (¶[0066] - ¶[0067]: Figure 4: Steps S5 to S9).
Concerning independent claims 1, 7, and 13, Hamasaki can be construed to disclose all of the limitations of these independent claims, omitting at most that received speech is a target “sentence” and a first word slot recognition result is based on the target “sentence and a preset entity set”.  Generally, Hamasaki discloses determining at least a first word slot recognition result and a second word slot recognition result using a local speech recognition part and a cloud speech recognition part to fill slots.  A local speech recognizing part fills a slot with a local slot and a cloud speech recognizing part fills the slot with a cloud slot, and there is a determination to use a local slot or a cloud slot based on an availability of a cloud slot which may be presumed to be more accurate because it has a greater vocabulary due to its larger cloud speech recognition model.  Hamasaki, then, determines “a target word slot recognition result, based on the first word slot recognition result and the second word slot recognition result”.  A slot is filled with local slot 6 of local speech recognizing part 4 if cloud slot 9 of cloud speech recognizing part 16 is delayed.  Hamasaki discloses that “a first word slot recognition result” is based on “a preset entity set” and “a second word slot recognition result” is based on “a pre-trained word slot recognition model” because local speech recognizing part 4 uses a local speech recognition language model 5 comprising a smaller vocabulary and cloud speech recognizing part 16 uses a cloud speech recognition language model 17 comprising a larger vocabulary.  Broadly, a vocabulary comprises “a preset entity set” that is recognizable by a local speech recognition model 5, and cloud speech recognition language model 17 is “a pre-trained word slot recognition model”.  That is, a local speech recognition model 5 and cloud speech recognition language model 17 both can be construed to include “a preset entity set” and “a pre-trained word slot recognition model”.  
Concerning independent claims 1, 7, and 13, Cox, Jr. teaches whatever limitations might be omitted by Hamasaki as directed to a target “sentence” and “a preset entity set”.  Generally, Cox, Jr. teaches providing a dialogue for desired tasks modeled as a plurality of database slots, where each of the slots is opportunistically fillable by a predetermined set of values in accordance with a predetermined set of user utterance recognition rules.  The user utterance recognition rules includes a first layer which recognizes based upon a co-occurrence of key words in a sentence (“receiving a target sentence”), and a second layer which recognizes irrespective of sentence context and fills the slot appropriately.  (Abstract)  Database slots for a telephone service application may comprise ‘customer’ 16, ‘day’ 18, ‘start time’ 20, ‘task’ 22, and ‘service’ 24.  (Column 3, Lines 46 to 49: Figure 2)  A first layer of protocol has top priority and is designed to interrupt whatever agenda the system has.  The first layer of protocol looks for co-occurrence of key words in a sentence and then blanks out old information in order to comply with the user’s request.  A second layer of protocol merely looks for database values which may be recognized regardless of their context in a sentence.  User utterance recognition rules generated for filling the ‘customer’ database slot may provide generally that any recognized name from a set of stored name values shall be used to fill the slot, e.g., the customer names ‘Gary’, ‘Dick’, ‘Will’, ‘Bud’, ‘Tony’, ‘Ron’, ‘Andy’, ‘Tim’, ‘Paul’, and ‘Mitch’ comprise the set of stored name values which are sought to be recognized (“a preset entity set”).  Alternatively, rules may be written to recognize any name value which appears in a certain sentence context as ‘Hello, this is ___’, where any name value following ‘this is’ will be extracted and used to fill the ‘customer’ database slot.  (Column 3, Line 59 to Column 4, Line 25)  Cox, Jr., then, teaches applying rules for “a first word slot recognition result” based on “a preset entity list” of a set of stored name values to fill a slot, e.g., ‘Gary’, ‘Dick’, ‘Will’, etc., and “a second word slot recognition result” based on “a pre-trained word slot recognition model” that recognizes a context of a sentence to fill a slot of a name from ‘Hello, this is ____’.  An objective is to give a user a perception of a linguistically competent dialogue with a computerized service representative to perform a desired task that does not require extraordinary resources.  (Column 1, Lines 23 to 42)  It would have been obvious to one having ordinary skill in the art to determine a target word slot recognition result based on a first word slot recognition result and a second word slot recognition result of Hamasaki for a target sentence using a preset entity set as taught by Cox, Jr. for a purpose of providing a user perception of a linguistically competent dialogue with a computerized service representative to perform a desired task that does not require extraordinary resources.

Concerning claims 2, 8, and 14, Cox, Jr. teaches that user utterance recognition rules generated for filling the ‘customer’ database slot may provide generally that any recognized name from a set of stored name values shall be used to fill the slot, e.g., the customer names ‘Gary’, ‘Dick’, ‘Will’, ‘Bud’, ‘Tony’, ‘Ron’, ‘Andy’, ‘Tim’, ‘Paul’, and ‘Mitch’ comprise the set of stored name values which are sought to be recognized (“a preset entity set”).  (Column 4, Lines 3 to 11)  The user may state, ‘Hello, this is Tony’, and the system is designed to recognize the database value ‘Tony’ and fill in this value under the ‘customer’ slot.  (Column 4, Lines 19 to 25)  Here, recognizing a database value of ‘Tony’ is “determining an entity mention in the target sentence, ‘Hello, this is Tony’, and filling the ‘customer’ slot with ‘Tony’ is “using the entity mention as the first word slot recognition result, in response to determining that the entity mention is included in the entity set.”

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (U.S. Patent Publication 2019/0304456) in view of Cox, Jr. (U.S. Patent No. 5,685,000) as applied to claims 1 to 2, 7 to 8, and 13 to 14 above, and further in view of Kiss et al. (U.S. Patent No. 10,224,030).
Generally, Cox, Jr. teaches “using the entity mention as the first word slot recognition result, in response to determining that the entity mention is included in the entity set”, but does not provide that “the entity set comprises a plurality of entity subsets, and entities in a single entity subset correspond to a same user identification”, “determining a target user identification corresponding to the target sentence”, and “in response to determining that an entity subset corresponding to the target user identification comprises the entity mention, using the entity mention as the first word slot recognition result.”  That is, Cox, Jr. includes a generic entity set, but does not include user-specific entity sets, so that a user is identified and a corresponding user-specific entity set is selected for recognizing a word slot recognition result. 
However, Kiss et al. teaches dynamic gazetteers for personalized entity recognition, where one or more gazetteers are customized based on a user of a device.  Gazetteers of ‘user artist names’, ‘user playlist names’, ‘user contact names’, ‘frequent user locations’, etc., may be created and populated with words associated with a user.  When a word is encountered which includes a word associated with a particular user information gazetteer, a specific user-information gazetteer is applied to the associated word to accurately tailor processing to information relevant to the user of the device (“in response to determining that an entity subset corresponding to the target user identification comprises the entity mention, using the entity mention as the first word slot recognition result”).  This enables decoding of different semantic interpretations from the same utterance for different users.  An utterance may be interpreted as intent: ‘Playmusic, slot: playlistname: adele songs’ for User #1, and as intent: ‘Playmusic, slot: artistname: adele’ for User #2.  (Column 8, Line 56 to Column 9, Line 39: Figure 4)  Personalized data may be used to build gazetteers to include user specific information of the identity of the user and/or the device.  The identity of the user may be determined by performing a speaker identification operation, receiving an identity of the user, or receiving an identity of the user device (“determining a target user identification corresponding to the target sentence”).  (Column 11, Lines 35 to 53)  Kiss et al., then, teaches “a plurality of entity subsets, and entities in a single entity subset corresponding to a same user identification”, where a specific user-information gazetteer is “a single entity subset corresponding to a same user identification”, and gazetteers for a plurality of users are “a plurality of entity subsets”.  An objective is to incorporate external knowledge sources of user information to improve entity recognition performance of a speech processing system.  (Abstract)  It would have been obvious to one having ordinary skill in the art to provide a plurality of entity subsets with a single entity subset corresponding to a same user identification as taught by Kiss et al. to perform spoken language understanding using first and second slot filling processes in Hamasaki for a purpose of improving entity recognition performance of a speech processing system by incorporating external knowledge sources of user information.  

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (U.S. Patent Publication 2019/0304456) in view of Cox, Jr. (U.S. Patent No. 5,685,000) as applied to claims 1, 7, and 13 above, and further in view of Koll (U.S. Patent Publication 2010/0057450).
Generally, Hamasaki discloses “determining a target word slot recognition result, based on the first word slot recognition result and the second word slot recognition result” by using a local slot 6 of local speech recognition part 4 or by using a cloud slot 9 of cloud speech recognition part 16, but does not expressly disclose “use the first word slot recognition result as the target word slot recognition result, in response to determining that the first word slot recognition result and the second word slot recognition result do not overlap each other.”  That is, Hamasaki may use “the first word slot recognition result as the target word slot recognition result” if cloud slot 9 is delayed so that a word slot cannot be filled by cloud slot 9, but does not expressly determine if word slots “overlap each other.”  However, if a cloud slot is delayed or a local slot is unavailable, then it would be implicit that the word slot recognition results “do not overlap each other”.  Hamasaki, then, could be construed to implicitly meet this limitation.  
Still, Koll expressly teaches a hybrid speech recognition, where an arbitration engine produces speech recognition output based on one or both of client-side and server-side speech recognition results.  (Abstract)  Arbitration engine 124 may use any of a variety of techniques to select which of the client-side results 114 and server-side results 122 to provide to delegation engine 110.  Arbitration engine 124 may select the client-side results 114 as soon as those results 114 become available, if the server-side recognizer 120 is not accessible over the network, e.g., if the connection between the client 106 and the network 116 is down.  Conversely, arbitration engine 124 may select the server-side results as soon as those results 122 become accessible, if client-side recognizer 112 is not accessible, which may occur if the client-side recognizer 112 is disabled as a result of a high-priority task being executed on client device 106.  Arbitration engine 124 may return server-side results 122 only if they are received before a predetermined waiting time has passed, and if the server-side results 122 are not available by that time, then arbitration engine 124 may return the client-side results.    (¶[0024] - ¶[0026]: Figure 3C)  Specifically, Koll teaches that it is possible for results from one of the recognizers 112 and 120 to overlap in time, where some of the server-side results 122 may conflict (overlap in time) with some or all the client-side results 114.  If the client-side results 114 and the server-side results 122 overlap by less than some predetermined threshold time period, e.g., 100 ms, then arbitration engine 124 may consider results 114 and 122 as non-overlapping, and process them as in Figures 3A to 3E.  (¶[0031] - ¶[0032]: Figure 4B)  Here, Figure 3C illustrates an embodiment of client-side recognition results and server-side recognition results not overlapping, where a predetermined waiting period has passed, so that client-side results are provided to a delegation engine (“using the first word slot recognition result as the target word slot recognition result, in response to determining that the first word slot recognition result and the second word slot recognition result do not overlap each other”).  An objective is to improve techniques for producing high-quality speech recognition results for embedded devices within required turnaround times but without requiring low-latency high-availability network connections.  (¶[0007])  It would have been obvious to one having ordinary skill in the art to using a first word slot recognition result when first and second word slot recognition results do not overlap as taught by Koll to provide arbitration between first and second word slot recognition results of Hamasaki for a purpose of producing high-quality speech recognition results for embedded devices within required turnaround times without requiring low-latency network connections.  

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (U.S. Patent Publication 2019/0304456) in view of Cox, Jr. (U.S. Patent No. 5,685,000) as applied to claims 1, 7, and 13 above, and further in view of Dunne et al. (U.S. Patent Publication 2018/0232355).
Cox, Jr. teaches an entity set, but omits “receiving an entity update request, the entity update request comprising an update entity” and “synchronizing the update entity instantly to the entity set.”  Still, it is fairly well known to update entities in natural language processing to accommodate new and/or trending words.  Generally, Dunne et al. teaches cognitive entity reference recognition that detects an entity reference in a message in a conversation.  An entity reference list stores previously established alternate names referring to a user in a conversation, and the entity reference list is updated with an entity reference as a new alternate name to identify the user in subsequent messages.  (Abstract)  A cognitive entity reference listing process updates entity reference list 140 with a new entity reference so that the new entity reference may be reused to identify the entity as an alternate name.  The user 101 may manually remove or edit entity references in entity reference list 140, and/or may turn on and turn off the cognitive entity reference recognition engine 120.  An updated entity reference list 140 may be synchronized with other entity reference lists on user devices of respective participants of a same group conversation (“synchronizing the update entity . . . to the entity set”).  (¶[0031]: Figure 2: Step 250)  Broadly, detecting a new entity or receiving user input to manually edit entity references is “receiving an entity update request, the entity update request comprising an update entity”.  Implicitly, an update is performed “instantly” when a new entity is detected.  An objective is to recognize alternate names referring to a certain user when all participants in a group conversation may not be aware of all nicknames for other participants.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to receive an entity update request comprising an update entity to instantly update an entity as taught by Dunne et al. of an entity set of Cox, Jr. for a purpose of recognizing alternate names when all participants in a group conversation may not be aware of all nicknames for other participants.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (U.S. Patent Publication 2019/0304456) in view of Cox, Jr. (U.S. Patent No. 5,685,000) and Koll (U.S. Patent Publication 2010/0057450) as applied to claims 1, 4, 7, 10, 13, and 16 above, and further in view of Strope et al. (U.S. Patent Publication 2010/0004930).
Generally, Koll teaches the limitations of “wherein the first word slot recognition result comprises at least one word, and the second word slot recognition result comprises at least one word”, “determining . . . words corresponding to an overlapping part, in response to determining that the first word slot recognition result overlaps with the second word slot recognition result”, and “determining the target word slot recognition result, based on at least one target word.”  Here, Koll teaches that if client-side results are non-preferred results and server-side results are preferred results, and if preferred results arrive which overlap with previously-committed non-preferred results, arbitration engine 124 may commit, i.e., include in hybrid results 126, the preferred results.  If results from the preferred recognizer arrive first and are committed first, and then results from the non-preferred results arrive which overlap with the previously-committed preferred results, then arbitration engine 124 may discard the non-preferred results.  If arbitration engine 124 receives recognition results which overlap with any previously-committed result received from the same or different speech recognizer, then arbitration engine 124 may ignore the words from the new recognition results that overlap in time with the words from the old recognition results, and then commit the remaining non-overlapping words from the new recognition results.  If arbitration engine 124 receives recognition results which overlap with any previously-committed result received from the same or different speech recognizer, then arbitration engine 124 may use the newly-received results to update the previously-committed results.  (¶[003] - ¶[0036]: Figures 4B to 4F)  Koll, then, teaches various ways to arbitrate between overlapping recognition results.  However, Koll does not teach “using one with the greater number of words in the two words as a target word”.   
Still, Strope et al. teaches speech recognition with parallel recognition tasks, where a Venn diagram includes three recognition result sets – recognition resultsA generated by SRSA, recognition resultsB generated by SRSB, and recognition resultsC generated by SRSC.  ResultsA, resultsB, and resultsC partially overlap, but resultsA and resultsB have more results which overlap compared to the overlap between resultsA and resultsC or resultsB and resultsC.  This may indicate that SRSA and SRSB often produce the same recognition results, whereas SRSC results do not correspond to the results of SRSA and SRSB as often.  (¶[0111] - ¶[0112]: Figure 7A)  Here, if SRSA and SRSB have greater overlap of results as compared to SRSC, then this implies “a greater number of words” using the results of SRSA and SRSB, but not SRSC, which has fewer overlapping words.  This greater overlap between SRSA and SRSB can be construed as equivalent to “a greater number of words”, so that this greater number of words that overlap between SRSA and SRSB are used “in the two words as a target word”, and not words of SRSC.  That is, there must be at least two overlapping words between SRSA and SRSB if there are greater number of overlapping words as compared to overlapping words of SRSC in Figure 7A.  An objective is to improve joint optimization of latency and accuracy and to use multiple recognition systems to decrease rejection rates.  (¶[0009])  It would have been obvious to one having ordinary skill in the art to use recognition results with a greater number of words as taught by Strope et al. to arbitrate between overlapping recognition results in Koll for a purpose of improving joint optimization and decreasing rejection rates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Pasko et al. and Shen et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 13, 2022